Citation Nr: 0818061	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  03-33 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for urethritis.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
pulmonary disorder involving shortness of breath and multiple 
pleural nodules.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1955 to 
September 1959 and from December 1959 to July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, Cleveland, Ohio, and Atlanta, Georgia.  [The Board 
notes the veteran was a resident of New Jersey and Georgia at 
the time of the February 1988 and July 2004 rating decisions, 
respectively; the February 2003 rating decision was issued by 
the Cleveland RO through its special claims processing unit 
known as the Tiger Team.]     

The record reflects that the RO initially denied the 
veteran's claim of service connection for urethral discharge 
in February 1988.  Thereafter, the veteran filed a notice of 
disagreement with respect to the denial in March 1988, the RO 
issued a statement of the case in May 1988, and the veteran 
filed a timely VA Form 9 in July 1988.   38 C.F.R. § 20.200 
(2007).  However, the Board did not adjudicate the issue of 
service connection for urethral discharge when rendering its 
May 1990 decision.  Consequently, the issue remained pending 
before the Board at the time of the RO's February 2003 
denial, which improperly treated the veteran's October 2000 
statement as a request to reopen a previously denied claim.  
The procedural history was detailed by the Board in its 
January 2005 remand.  

Subsequently, the veteran's claim of service connection for 
urethritis was denied by the Board in February 2006 and the 
veteran appealed the decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In February 2008, the veteran 
through his representative and the Secretary of Veterans 
Affairs (the parties) submitted a Joint Motion for Remand 
(joint motion) requesting that the Board's February 2006 
decision denying the veteran's claim for entitlement to 
service connection for urethritis be vacated and remanded for 
further development.  In a March 2008 Order, the Court 
granted the motion and remanded the case to the Board for 
further appellate review.  The case now returns to the Board 
following the March 2008 Court Order.  

Additionally, the Board notes that the issues of entitlement 
to service connection for PTSD as well as the issue of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
pulmonary disorder involving shortness of breath and multiple 
pleural nodules were remanded by the Board in the February 
2006 decision for the issuance of a statement of the case.  
As explained in the January 2005 and February 2006 remands, 
the veteran's claims had been denied in the July 2004 RO 
rating decision and the veteran had expressed disagreement 
with that decision at his October 2004 hearing, which 
constituted a timely notice of disagreement.  The record 
shows that the RO sent the veteran a statement of the case in 
August 2006 and the veteran filed a timely VA Form 9 later 
that month.  Thus, the issues have been perfected and are now 
procedurally prepared and certified for appellate review.         

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the February 2008 joint motion, the parties agreed that 
the Board failed to ensure that its January 2005 remand order 
was satisfied.  Specifically, the parties commented that the 
January 2005 remand instructed the RO to schedule the veteran 
for a VA examination to determine the likelihood that his 
current diagnosis of urethritis was related to genitourinary 
symptomatology in service; however, the February 2005 VA 
medical examiner failed to render an etiology opinion stating 
only that there was no evidence of current urethritis and the 
last documented infection was in 1992.  The parties further 
noted that the veteran had been diagnosed with urethritis 
during the pendency of his claim (i.e., in February 1992) and 
referenced McClain v. Nicholson, 21 Vet. App. 319 (2007), in 
which the Court held that the requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim even though the 
disability resolves prior to the Board's adjudication of the 
claim.  In consideration of the foregoing, a remand is 
necessary in order to obtain a medical nexus opinion with 
respect to the veteran's claim.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Additionally, as explained above, the veteran perfected his 
appeal with respect to the denial of his claims for 
entitlement to service connection for PTSD and whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for a pulmonary disorder 
involving shortness of breath and multiple pleural nodules in 
August 2006.  In that regard, the Board particularly observes 
that the veteran requested a Travel Board hearing or 
videoconference hearing, "whichever is soonest," in his 
August 2006 VA Form 9.  However, the record reflects that the 
veteran has not yet been scheduled for a Board hearing and 
there is no correspondence of record indicating that the 
veteran has since withdrawn his request for a hearing.  Thus, 
a remand is also necessary in order to satisfy the veteran's 
request for a Board hearing.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran 
appropriate VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b) pertaining to his service 
connection claim for urethritis, that 
includes an explanation regarding the 
information or evidence needed to establish 
a disability rating and an effective date 
for the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran should 
be afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.

2.  After any additional evidence that 
pertains to the veteran's claim for 
urethritis has been obtained and 
associated with the claims folder, the 
veteran's claims folder should be sent to 
the February 2005 examiner for review.  
(If the February 2005 medical examiner is 
unavailable, then the claims folder should 
be sent to another appropriate examiner 
for review.  If another examination is 
considered necessary it should be 
conducted.)  Following review of the 
veteran's claims folder to include the 
veteran's service treatment records and 
post service medical records, the examiner 
should render an opinion as to whether or 
not the veteran's recurrent urethritis, 
which was noted to be active during the 
pendency of his claim, is at least as 
likely as not (i.e., probability of 50 
percent or greater) related to active 
military service to include any 
symptomatology shown therein.  The 
examiner should provide a thorough 
rationale for the opinion.  

3.  Thereafter, the veteran's claim for 
service connection of urethritis should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

4.  The RO should clarify with the veteran 
whether he would like to be scheduled for 
a video conference or a Travel Board 
hearing before a member of the Board.  
Once such clarification has been obtained, 
the RO should schedule the appropriate 
type of hearing for the veteran before a 
member of the Board at the next available 
opportunity.    


The purpose of this REMAND is to obtain additional 
development and to satisfy a hearing request.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



